Citation Nr: 0710183	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  05-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for folliculitis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1998 to August 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the benefit on appeal.

The veteran was scheduled for a videoconference hearing 
before the Board on March 16, 2007.  The veteran did not 
appear for the hearing.

The issue of an increased rating for Tourette's Syndrome, 
currently evaluated as 30 percent disabling, has been 
withdrawn by the appellant.  


FINDING OF FACT

The veteran has folliculitis, which is shown to have been 
incurred or aggravated in service.


CONCLUSION OF LAW

The criteria for service connection for folliculitis have 
been met. 38 U.S.C.A. §§ 1110, 5102, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the December 2003 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in an June 2006 supplemental statement of the 
case.  March 2006 correspondence provided notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.


Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from any injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Background

The claims file does not include any medical evidence showing 
that the veteran was, in fact, diagnosed or treated  for 
folliculitis prior to his service.

The veteran's service entrance examination is silent for any 
complaints, finding, or diagnosis of folliculitis. In 
January, June and July 1999, and February 2000, he was 
treated for that disorder, and placed on a shaving profile.  
One treatment note indicated the veteran had this condition 
for several years.

Post-service, in May 2004, the veteran underwent a VA 
examination and reported that he developed folliculitis while 
in-service.  The examiner notated that the chin and neck hair 
curved under, hair ends grew under the skin and left scars.  
The veteran reported the hair growing into his skin was 
painful and in addition, shaving was painful.  The examiner 
notated dense scars caused a dark red neck after hair 
follicle cysts beneath outer skin healed. 

The examiner diagnosed folliculitis, active and scars, with 
mild functional impairment, 10 percent of the skin surface.

In July 2004, a VA treatment note indicated the veteran was 
referred to dermatology for a consultation on hair removal.  

In April 2005, a VA examiner notated the veteran had 
pseudofolliculitis of the beard area, with no vesicles and no 
skin breakdown.  The examiner diagnosed pseudofolliculitis.  

Analysis

An August 1997 entrance examination report indicates that no 
abnormalities were noted by the examiner. However, after 
entering service, in January 1999, the veteran was seen for 
shaving problems and was diagnosed with pseudofolliculitis 
barbae. He underwent additional treatment while in service 
and it was noted that by an examiner that this condition had 
existed for several years.  Thus, although no abnormalities 
were noted by the examiner in August 1997, it appears that 
the pseudofolliculitis barbae may have pre-existed service.  

The law is clear that a veteran is presumed in sound 
condition upon entrance into the service, except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003. 

Give the above, the Board notes that the claims file does not 
contain clear and unmistakable evidence that the veteran's 
folliculitis existed prior to his service.  As such, the 
presumption of sound condition has not been rebutted.

The Board notes the veteran was shown to have moderate to 
pseudofolliculitis barbae during service.  He was placed on 
shaving waivers due to this condition. The post-service 
medical records indicate that he continues to have this 
condition 

As there is no documentation of this disorder prior to 
service, and given the severity of the condition in service, 
as well as the fact that he continues to have this same 
condition, resolving any doubt in favor of the veteran, the 
Board will find that that the disability was incurred or 
aggravated in service. 

In light of the above, the Board finds that the evidence 
supporting the claim to be at least in equipoise with that 
against the claim. Service connection therefore is in order 
for pseudofolliculitis barbae. 38 U.S.C.A. § 5107.


ORDER

Service connection for pseudofolliculitis barbae is granted 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


